EXECUTION VERSION
 
 
SECOND LIEN PLEDGE AND SECURITY AGREEMENT
 
 
dated as of
 
May 4, 2018,
 
among
 
FUSION CONNECT, INC.,
 
 
 
THE OTHER GRANTORS PARTY HERETO
 
and
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Collateral Agent
 
 



Table of Contents
 
Page
 
 
ARTICLE I
 
 
DEFINITIONS
1
 
 
SECTION 1.01. Credit Agreement and UCC
1
SECTION 1.02. Other Defined Terms
2
ARTICLE II
 
 
PLEDGE OF SECURITIES
6
 
 
SECTION 2.01. Pledge
6
SECTION 2.02. Delivery of the Pledged Collateral
7
SECTION 2.03. Representations and Warranties
7
SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests
8
SECTION 2.05. Registration in Nominee Name; Denominations
8
SECTION 2.06. Voting Rights; Dividends and Interest
8
SECTION 2.07. Collateral Agent Not a Partner or Limited Liability Company Member
10
ARTICLE III
 
 
SECURITY INTERESTS IN PERSONAL PROPERTY
10
 
 
SECTION 3.01. Security Interest
10
SECTION 3.02. Representations and Warranties
12
SECTION 3.03. Covenants
14
SECTION 3.04. Other Actions
16
ARTICLE IV
 
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
16
 
 
SECTION 4.01. Grant of License to Use Intellectual Property
16
SECTION 4.02. Protection of Collateral
17
ARTICLE V
 
 
REMEDIES
18
 
 
SECTION 5.01. Remedies Upon Default
18
SECTION 5.02. Application of Proceeds
20
ARTICLE V I
 
 
MISCELLANEOUS
20
 
 
SECTION 6.01. Notices
20
SECTION 6.02. Waivers; Amendment
21
SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification
21
SECTION 6.04. Independence of Covenants
22
SECTION 6.05. Survival of Agreement
22
SECTION 6.06. Counterparts; Effectiveness; Several Agreement
22
SECTION 6.07. Severability
23
SECTION 6.08. Set-Off
23
SECTION 6.09. APPLICABLE LAW
23
SECTION 6.10. CONSENT TO JURISDICTION
23
SECTION 6.11. WAIVER OF JURY TRIAL
24
SECTION 6.12. Headings
24
SECTION 6.13. Marshalling; Payments Set Aside
24
SECTION 6.14. Security Interest Absolute
24
SECTION 6.15. Termination or Release
25
SECTION 6.16. Additional Grantors
25
SECTION 6.17. Collateral Agent Appointed Attorney-in-Fact
26
SECTION 6.18. General Authority of the Collateral Agent
27
SECTION 6.19. Recourse
27
SECTION 6.20. Mortgages
27
SECTION 6.21. Permitted Intercreditor Agreements
27
SECTION 6.22. Regulatory Matters
28

 
SCHEDULES
 
Schedule I -
Pledged Equity; Pledged Debt
Schedule II -
Commercial Tort Claims
Schedule III -
Intellectual Property
 
 
EXHIBITS
 
Exhibit I   -
Form of Second Lien Pledge and Security Agreement Supplement
Exhibit II  -
Form of Second Lien Copyright Security Agreement
Exhibit III -
Form of Second Lien Patent Security Agreement
Exhibit IV -
Form of Second Lien Trademark Security Agreement

 
 
i

 
SECOND LIEN PLEDGE AND SECURITY AGREEMENT, dated as of May 4, 2018, among FUSION
CONNECT, INC., a Delaware corporation (the “Borrower”), the other GRANTORS party
hereto from time to time and WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington
Trust”), as Collateral Agent for the Secured Parties (as defined below).
 
Reference is made to the Second Lien Credit and Guaranty Agreement dated as of
May 4, 2018 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, certain
Subsidiaries of the Borrower party thereto, as Guarantor Subsidiaries, the
Lenders party thereto and Wilmington Trust, as Administrative Agent and
Collateral Agent.
 
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement by each Grantor. The Grantors are Affiliates of
one another, will derive substantial direct and indirect benefits from the
extensions of credit to the Borrower pursuant to the Credit Agreement, and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. This Agreement is subject to the Intercreditor Agreement,
which governs the relative rights and priorities of the First Lien Secured
Parties (as defined in the Intercreditor Agreement) and the Second Lien Secured
Parties (as defined in the Intercreditor Agreement) and certain other matters as
described therein. Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Credit Agreement and UCC. (a) Capitalized terms used in this
Agreement, including the preamble and the introductory paragraphs hereto, and
not otherwise defined herein have the meanings specified in the Credit
Agreement.
 
(b)         As used herein, each of the following terms has the meaning
specified in the UCC (as defined herein):
 
Term
UCC Section
Certificated Security
8-102
Chattel Paper
9-102
Commercial Tort Claim
9-102
Deposit Account
9-102
Document
9-102
Fixtures
9-102
Goods
9-102
Instrument
9-102
Inventory
9-102
Investment Property
9-102
Letter-of-Credit Right
9-102
Money
1-201
Payment Intangible
9-102
Proceeds
9-102
Promissory Note
9-102
Securities Account
8-501
Security Entitlement
Supporting Obligations
8-102
9-102
Uncertificated Security
8-102

 
 
1

 
 
 
(c)         The rules of construction specified in Section 1.3 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
 
SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
 
“Account(s)” means “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card or information
contained on or for use with the card.
 
“Account Debtor” means any Person that is or that may become obligated to any
Grantor under, with respect to or on account of an Account or a Payment
Intangible.
 
“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).
 
“Agreement” means this Second Lien Pledge and Security Agreement.
 
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
 
“Bankruptcy Event of Default” means any Event of Default under Section 8.1(f) or
8.1(g) of the Credit Agreement.
 
“Blue Sky Laws” has the meaning assigned to such term in Section 5.01.
 
“Borrower” has the meaning assigned to such term in the preamble.
 
“Collateral” means the Article 9 Collateral and the Pledged Collateral; provided
that all references to “Collateral” in Section 5.02 shall, unless the context
requires otherwise, also refer to Real Estate Assets subject to a Mortgage.
 
“Collateral Agent” means Wilmington Trust, in its capacity as collateral agent
for the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in the Credit Agreement.
 
 
 
2

 
 
“Commercial Software License(s)” means any non-exclusive license of commercially
available (on non-discriminatory pricing terms) computer software to a Grantor
from a commercial software provider (e.g., “shrink-wrap”, “browse-wrap” or
“click-wrap” software licenses) or a license of freely available computer
software from a licensor of free or open source software.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations, pending
applications for registration and renewals in the United States Copyright
Office, including those listed on Schedule III, (c) all rights and privileges
arising under applicable law with respect to such Grantor’s use of such
copyrights, (d) all reissues, renewals, continuations and extensions thereof and
amendments thereto, (e) all income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect to the foregoing,
including damages and payments for past, present or future infringements
thereof, (f) all rights corresponding thereto throughout the world and (g) all
rights to sue for past, present or future infringements thereof.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
 
“Equipment” means (a) any “equipment” as such term is defined in Article 9 of
the UCC and shall also include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, and vehicles now
or hereafter owned by any Grantor in each case, regardless of whether
characterized as equipment under the UCC and (b) and any and all additions,
substitutions and replacements of any of the foregoing and all accessions
thereto, wherever located, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefore, together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.
 
 “General Intangibles” has the meaning provided in Article 9 of the UCC and
shall in any event include all choses in action and causes of action and all
other intangible personal property of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, as the case may be,
including corporate or other business records, indemnification claims, contract
rights (including rights under customer contracts, leases, whether entered into
as lessor or lessee, Hedge Agreements and other agreements), goodwill,
registrations, franchises, tax refund claims, licenses (including Licenses),
permits, concessions and authorizations and any letter of credit, guarantee,
claim, security interest or other security held by or granted to any Grantor.
 
 
 
3

 
 
“Grantor” means each of the Borrower and each Guarantor Subsidiary.
 
“Guarantor Subsidiaries” means, collectively, (a) the Restricted Subsidiaries
party to this Agreement on the Closing Date and (b) each Restricted Subsidiary
that becomes a party to this Agreement after the Closing Date pursuant to
Section 6.16, provided that any Restricted Subsidiary that is designated as an
Unrestricted Subsidiary in accordance with the Credit Agreement shall cease to
be a Guarantor Subsidiary subject to and in accordance with the provisions of
Section 9.8(d)(ii) of the Credit Agreement.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including rights
in inventions, rights in designs, utility models, Patents, Copyrights,
Intellectual Property Licenses, Trademarks, trade secrets, confidential or
proprietary technical and business information, rights in know how, rights in
show how or other data or information, rights in software, rights in databases,
all other proprietary information, including but not limited to Domain Names.
 
“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.
 
“Intellectual Property Security Agreements” has the meaning assigned to such
term in Section 3.02(d).
 
“Intellectual Property License” means any Patent License, Trademark License,
Copyright License, Commercial Software License or other license or sublicense
agreement granting rights under Intellectual Property to which any Grantor is a
party, including those listed on Schedule III.
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, is in existence, or granting to any Grantor any such right with respect
to any invention on which a Patent, now or hereafter owned by any third party,
is in existence, and all rights of any Grantor under any such agreement.
 
“Patents” means all of the following now owned or hereafter acquired by any
Grantor (a) all letters patent of the United States or the equivalent thereof in
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, (b) all
rights and privileges arising under applicable law with respect to such
Grantor’s use of any patents, (c) all inventions and improvements described and
claimed therein, (d) all reissues, divisions, continuations, renewals,
extensions, reexaminations, supplemental examinations, inter partes reviews,
adjustments and continuations-in-part thereof and amendments thereto, (e) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect to any of the foregoing including damages and
payments for past, present or future infringements thereof, (f) all rights
corresponding thereto throughout the world, including the right to prevent
others from making, having made, using, selling, offering to sell, importing or
exporting the inventions claimed therein and (g) rights to sue for past, present
or future infringements thereof.
 
 
 
4

 
 
“Pledge and Security Agreement Supplement” means an instrument substantially in
the form of Exhibit I hereto.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
 
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
 
“Pledged Equity” has the meaning assigned to such term in Section 2.01.
 
“Pledged Securities” means any Promissory Notes, stock certificates, limited
liability membership interests or other Securities, certificates or Instruments
now or hereafter included in the Pledged Collateral, including all Pledged
Equity, Pledged Debt and all other certificates, instruments or other documents
representing or evidencing any Pledged Collateral.
 
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement, it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit
Agreement, whether outstanding on the date of this Agreement or extended or
arising from time to time after the date of this Agreement.
 
“Secured Parties” means (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Arrangers, the Syndication Agents and each other Person appointed under
the Credit Documents to serve in an agent or similar capacity, including any
Auction Manager, (d) the Lenders, (e) the beneficiaries of each indemnification
obligation undertaken by any Credit Party under any Credit Document, (f) the
other holders from time to time of the Secured Obligations and (g) the
successors and permitted assigns of each of the foregoing.
 
“Security” means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
 
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.
 
 
 
5

 
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor (a) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, the goodwill of the business symbolized thereby or associated
therewith, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule III, (b) all rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks,
(c) all reissues, continuations, extensions and renewals thereof and amendments
thereto, (d) all income, fees, royalties, damages and payments now and hereafter
due and/or payable with respect to any of the foregoing, including damages,
claims and payments for past, present or future infringements thereof, (e) all
rights corresponding thereto throughout the world and (f) rights to sue for
past, present and future infringements or dilutions thereof or other injuries
thereto.
 
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York; provided that, if by reason of mandatory
provisions of law, perfection, or the effect of perfection or non-perfection, of
a security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.
 
“Wilmington Trust” has the meaning assigned to such term in the preamble.
 
ARTICLE II
 
PLEDGE OF SECURITIES
 
SECTION 2.01. Pledge. As security for the payment and performance in full of the
Secured Obligations, each Grantor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a continuing security interest
in, all of such Grantor’s right, title and interest in, to and under: (a) all
Equity Interests now owned or at any time hereafter acquired by it (including
those Equity Interests listed opposite the name of such Grantor on Schedule I)
and all certificates and other instruments representing all such Equity
Interests; provided that the Pledged Equity shall not include more than 65% of
the outstanding voting Equity Interests in any CFC or CFC Holding Company
(collectively, the “Pledged Equity”); (b) all Promissory Notes and all
Instruments evidencing Indebtedness now owned or at any time hereafter acquired
by it (including those listed opposite the name of such Grantor on Schedule I)
(the “Pledged Debt”); (c) all other property that may be delivered to and held
by the Collateral Agent pursuant to the terms of this Section 2.01 or Section
2.02; (d) subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the Pledged Equity
and the Pledged Debt; (e) subject to Section 2.06, all rights and privileges of
such Grantor with respect to the securities and other property referred to in
clauses (a), (b), (c) and (d) above; and (f) all Proceeds of, and Security
Entitlements in respect of, any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”); provided that the Pledged Collateral shall not include any item
referred to in clauses (a) through (f) above if, for so long as and to the
extent such item constitutes Excluded Property.
 
 
 
6

 
 
SECTION 2.02. Delivery of the Pledged Collateral. (a) On the Closing Date (in
the case of any Grantor that grants a Lien on any of its assets hereunder on the
Closing Date) or on the date on which it signs and delivers a Pledge and
Security Agreement Supplement (in the case of any other Grantor), each Grantor
shall deliver or cause to be delivered to the Collateral Agent, for the benefit
of the Secured Parties, any and all Pledged Securities (other than (i) any
Uncertificated Securities, but only for so long as such Securities remain
uncertificated, and (ii) certificates or instruments representing Equity
Interests in any Subsidiary that is not a Material Subsidiary) to the extent
such Pledged Securities, in the case of Promissory Notes and other Instruments
evidencing Indebtedness, are required to be delivered pursuant to
Section 2.02(b). Thereafter, whenever such Grantor acquires any other Pledged
Security (other than (A) any Uncertificated Securities, but only for so long as
such Uncertificated Securities remain uncertificated, and (B) certificates or
instruments representing Equity Interests in any Subsidiary that is not a
Material Subsidiary), such Grantor shall promptly, and in any event within
30 days (or such longer period as the Collateral Agent may agree to in writing),
deliver or cause to be delivered to the Collateral Agent such Pledged Security
as Collateral hereunder to the extent such Pledged Securities, in the case of
Promissory Notes and Instruments evidencing Indebtedness, are required to be
delivered pursuant to Section 2.02(b).
 
(b)         Each Grantor will cause (i) the Borrower and each Restricted
Subsidiary to execute and deliver a counterpart of each of the Intercompany Note
and the Intercompany Indebtedness Subordination Agreement and (ii) all
Indebtedness for borrowed money in an aggregate principal amount of $1,000,000
or more owed to such Grantor by any other Person (other than the Borrower or a
Restricted Subsidiary) to be evidenced by a duly executed Promissory Note, and
shall cause each such Promissory Note, the Intercompany Note and each other
Promissory Note (if any) evidencing any Indebtedness of the Borrower or any
Restricted Subsidiary that is owing to such Grantor, to be pledged and delivered
to the Collateral Agent, for the benefit of the Secured Parties, (A) on the date
hereof, in the case of any such Indebtedness existing on the date hereof (or, in
the case of any Grantor that becomes a party hereto after the date hereof, on
the date such Grantor becomes a party hereto, in the case of any such
Indebtedness existing on such date) or (B) promptly following the incurrence
thereof, in the case of any such Indebtedness incurred after the date hereof (or
such other date), in each case pursuant to the terms hereof.
 
(c)         Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to Section 2.02(a) or 2.02(b) shall be
accompanied by undated stock or note powers duly executed by the applicable
Grantor in blank or other instruments of transfer reasonably satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request and (ii) all other property comprising part of the
Pledged Collateral required to be delivered pursuant to Section 2.02(a) or
2.02(b) shall be accompanied by undated proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing such Pledged Securities, which
schedule shall be deemed to supplement Schedule I and be made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.
 
(d)         The assignment, pledge and security interest granted in Section 2.01
are granted as security only and shall not subject the Collateral Agent or any
other Secured Party to, or in any way alter or modify, any obligation or
liability of any Grantor with respect to or arising out of the Pledged
Collateral.
 
SECTION 2.03. Representations and Warranties. Each Grantor, jointly and
severally, represents and warrants, as to itself and the other Grantors, to and
with the Collateral Agent, for the benefit of the Secured Parties, that:
 
 
7

 
 
(a)         Schedule I correctly sets forth, as of the Closing Date and as of
each date on which a supplement to Schedule I is delivered pursuant to Section
2.02(c) or 6.15, (i) all the Equity Interests owned by each Grantor, specifying
the issuer and certificate number of (if applicable), and the number and
percentage ownership represented by, such Equity Interests, and (ii) all the
Pledged Debt of each Grantor, specifying the debtor thereof and the outstanding
principal amount thereof as of the Closing Date, and includes all Equity
Interests, Promissory Notes and Instruments required to be pledged by each
Grantor hereunder in order to satisfy the Collateral and Guarantee Requirement;
 
(b)         the Pledged Equity issued by any Subsidiary and the Pledged Debt
(solely with respect to Pledged Debt issued by a Person other than the Borrower
or any Subsidiary, to the best of the Grantors’ knowledge) have been duly and
validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity (other than Pledged Equity consisting of limited liability
company interests or partnership interests which, pursuant to the relevant
organizational or formation documents, cannot be fully paid and non-assessable),
are fully paid and non-assessable and (ii) in the case of Pledged Debt (solely
with respect to Pledged Debt issued by a Person other than the Borrower or any
Subsidiary, to the best of the Grantors’ knowledge), are legal, valid and
binding obligations of the issuers thereof, subject to applicable Debtor Relief
Laws and general principles of equity; and
 
(c)         each Grantor holds the Pledged Securities indicated on Schedule I as
owned by such Grantor free and clear of all Liens, other than (i) Liens created
by the Collateral Documents and (ii) other Permitted Liens.
 
SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Each Grantor acknowledges and agrees that, to the extent any interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under Section 2.01 is a “security” within the meaning of
Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate that is promptly delivered to the
Collateral Agent pursuant to the terms hereof. Each Grantor further acknowledges
and agrees that with respect to any interest in any limited liability company or
limited partnership controlled on or after the date hereof by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC, nor shall any such
interest in any limited liability company or limited partnership controlled on
or after the date hereof by such Grantor be represented by a certificate, unless
such election and such interest is thereafter represented by a certificate that
is promptly delivered to the Collateral Agent pursuant to the terms hereof.
 
SECTION 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing and, other than in the case of a
Bankruptcy Event of Default, the Collateral Agent shall have notified the
Borrower of its intent to exercise such rights, (a) the Collateral Agent, on
behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to cause each of the Pledged Securities to be transferred of record
into the name of the Collateral Agent or into the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent and (b) to the extent
permitted by the documentation governing such Pledged Securities and applicable
law, the Collateral Agent shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement. Each Grantor will
promptly give to the Collateral Agent copies of any material notices received by
it with respect to Pledged Securities registered in the name of such Grantor.
Each Grantor will take any and all actions reasonably requested by the
Collateral Agent to facilitate compliance with this Section 2.05.
 
SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of a Bankruptcy Event of Default, the Collateral Agent shall have notified
the Borrower that the rights of the Grantors under this Section 2.06 are being
suspended:
 
(i)           Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Credit Documents.
 
 
 
8

 
 
(ii)           The Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be executed and delivered to such Grantor, all such
proxies, powers of attorney and other instruments as such Grantor may reasonably
request in writing for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to Section 2.06(a)(i), in each case as shall be specified in such request.
 
(iii)           Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Credit Documents and applicable laws;
provided that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall be held in trust for the
benefit of the Collateral Agent and the applicable Secured Parties and shall, if
certificated and to the extent required by Section 2.02, be forthwith delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). So long as no Event
of Default has occurred and is continuing, the Collateral Agent shall promptly
deliver to each Grantor any Pledged Securities in its possession if requested to
be delivered to the issuer thereof in connection with any exchange or redemption
of such Pledged Securities.
 
(b)         Upon the occurrence and during the continuance of an Event of
Default and, other than in the case of a Bankruptcy Event of Default, after the
Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(iii), all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 2.06(a)(iii) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions as part of the Pledged Collateral,
subject to Section 2.07 and the last sentence of this Section 2.06(b). All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held in trust for the
benefit of the Collateral Agent and the other Secured Parties and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this Section 2.06(b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property, shall be held as
security for the payment and performance of the Secured Obligations and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived, and the Borrower has delivered to the
Collateral Agent a certificate of an Authorized Officer to such effect, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of Section 2.06(a)(iii)
in the absence of an Event of Default and that remain in such account.
 
 
 
9

 
 
(c)         Upon the occurrence and during the continuance of an Event of
Default and, other than in the case of a Bankruptcy Event of Default, after the
Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under Section 2.06(a)(i), all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to Section 2.06(a)(i), and the obligations of the Collateral Agent
under Section 2.06(a)(ii), shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers
subject to Section 2.07 and the last sentence of this Section 2.06(c); provided
that, unless otherwise directed by the Requisite Lenders in writing, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, and the Borrower
has delivered to the Collateral Agent a certificate of an Authorized Officer to
such effect, each Grantor shall have the exclusive right to exercise the voting
and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pursuant to the terms of Section 2.06(a)(i), and the
obligations of the Collateral Agent under Section 2.06(a)(ii) shall be
reinstated.
 
(d)         Any notice given by the Collateral Agent to the Borrower under
Section 2.05 or Section 2.06(a) (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given with respect to one or more of the
Grantors at the same or different times and (iii) may suspend the rights of the
Grantors under Section 2.06(a)(i) or 2.06(a)(iii) in part without suspending all
such rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.
 
SECTION 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership, and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
 
ARTICLE III
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
SECTION 3.01. Security Interest. (a) As security for the payment and performance
in full of the Secured Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in, all right, title and interest in, to and
under any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):
 
(i)           all Accounts;
 
(ii)           all Chattel Paper;
 
(iii)           all Documents;
 
(iv)           all Equipment;
 
(v)           all General Intangibles, including all Intellectual Property, all
Licenses and all Payment Intangibles;
 
(vi)           all Instruments;
 
 
 
10

 
 
(vii)           all Inventory;
 
(viii)          all Goods and Fixtures;
 
(ix)           all Investment Property;
 
(x)           all Money, cash, cash equivalents, Deposit Accounts and Securities
Accounts;
 
(xi)           all Letter-of-Credit Rights;
 
(xii)           all Commercial Tort Claims described on Schedule II from time to
time, as such Schedule may be supplemented from time to time pursuant to
Section 3.04(c);
 
(xiii)          all Supporting Obligations;
 
(xiv)           all Security Entitlements in any or all of the foregoing;
 
(xv)           all books and records pertaining to the Article 9 Collateral; and
 
(xvi)          to the extent not otherwise included above, all Proceeds and
products of any and all of the foregoing (including proceeds of all insurance
policies) and all collateral security and guarantees given by any Person with
respect to any of the foregoing.
 
(b)         Notwithstanding anything herein to the contrary, if, for so long and
to the extent as any asset constitutes Excluded Property, the Security Interest
granted under this Section 3.01 shall not attach to, and Article 9 Collateral
shall not include, such asset; provided, however, that the Security Interest
shall immediately attach to, and Article 9 Collateral shall immediately include,
any such asset (or portion thereof) upon such asset (or such portion) ceasing to
be Excluded Property.
 
(c)         Each Grantor hereby irrevocably authorizes the Collateral Agent (or
its designee) at any time and from time to time to file in any relevant
jurisdiction any financing statements or continuation statements (including
fixture filings and transmitting utility filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that (i) indicate the
Collateral as “all assets” or “all personal property” of such Grantor or words
of similar effect and (ii) contain the information required by Article 9 of the
UCC of each applicable jurisdiction for the filing of any financing statement or
amendment, including (A) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, (B) whether such Grantor is a transmitting utility and (C) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
reasonable request. Each Grantor hereby ratifies its authorization for the
Collateral Agent (or its designee) to file in any relevant jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.
 
 
 
11

 
 
(d)         Each Grantor hereby irrevocably authorizes the Collateral Agent (or
its designee) to file with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office) such documents as may
be necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by such Grantor hereunder,
without the signature of such Grantor, and naming such Grantor, as debtor, and
the Collateral Agent, as secured party.
 
(e)         The Security Interest and the security interest granted pursuant to
Article II are granted as security only and, except as expressly set forth
herein, shall not subject the Collateral Agent or any other Secured Party to, or
in any way alter or modify, any obligation or liability of any Grantor with
respect to or arising out of the Article 9 Collateral.
 
(f)         Notwithstanding anything to the contrary herein, to the extent this
Agreement or any other Credit Document purports to grant or to require any
Grantor to grant to the Collateral Agent a security interest in any License, the
Collateral Agent shall only have a security interest in such License at such
times and to the extent that a security interest in such License is permitted
under applicable law, including the applicable Communications Law. The Security
Interest granted in Proceeds of such License is intended to include, and hereby
includes, the economic value of the Licenses, all rights incident or appurtenant
to the Licenses and the right to receive all monies and consideration derived
from or in connection with the sale, assignment or lease of or the transfer of
control over the Licenses. If at any time in the future the Communications Law
permits any Grantor to grant a security interest in any License, this Agreement
shall be deemed to grant a security interest in such License immediately
thereupon without any further action by or notice to any Grantor, the Collateral
Agent or any Lender or other Secured Party. In furtherance of the foregoing,
each Grantor agrees to cooperate fully and take all steps necessary to perfect
such security interest as may be required by the Collateral Agent.
 
SECTION 3.02. Representations and Warranties. (a) Each Grantor, jointly and
severally, represents and warrants, as to itself and the other Grantors, to the
Collateral Agent for the benefit of the Secured Parties that:
 
(b)         Each Grantor has good and valid rights in (not subject to any Liens
other than Permitted Liens) and/or good and marketable title in the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder, and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.
 
 
 
12

 
 
(c)         The information set forth in the Collateral Questionnaire, including
the exact legal name of each Grantor and its jurisdiction of organization, is
correct and complete in all material respects as of the Closing Date. The UCC
financing statements prepared by or on behalf of the Grantors based upon the
information provided in the Collateral Questionnaire (or specified by notice
from the applicable Grantor to the Collateral Agent after the Closing Date in
the case of filings, recordings or registrations required by Section 5.10 or
5.11 of the Credit Agreement) are all the filings, recordings and registrations
(other than any filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Article 9 Collateral consisting of United States registered
Patents (and Patents for which United States applications for registration are
pending), United States registered Trademarks (and Trademarks for which United
States applications for registration are pending), United States registered
Copyrights (and Copyrights for which United States applications for registration
are pending) and United States exclusive registered Copyright Licenses) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC.
Each Grantor represents and warrants that, as of the Closing Date, fully
executed copies of the Patent Security Agreement and the Trademark Security
Agreement, in each case containing a description of all Article 9 Collateral
consisting of United States registered Patents (and Patents for which
registration applications are pending) and United States registered Trademarks
(and Trademarks for which registration applications are pending), respectively,
have been provided for recording by the United States Patent and Trademark
Office pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 and the regulations
thereunder.
 
(d)         The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations, (ii) subject to the filings described in
Section 3.02(c), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement in the United States (or any political subdivision thereof)
and its territories and possessions pursuant to the UCC and (iii) a security
interest that shall be perfected in all Intellectual Property Collateral in
which a security interest may be perfected upon the receipt and recording of the
UCC financing statements in the relevant filing offices and the relevant
Copyright Security Agreement, Patent Security Agreement and/or Trademark
Security Agreement, as applicable (the “Intellectual Property Security
Agreements”), with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is and shall be
prior to any other Lien on any of the Article 9 Collateral in existence on the
date hereof, other than Permitted Liens (excluding Permitted Liens that are
required to be junior to the Security Interest) that are contemplated by
Section 6.2 of the Credit Agreement.
 
(e)         The Article 9 Collateral is owned by the Grantors free and clear of
any Lien, except for Permitted Liens. None of the Grantors has filed or
consented to the filing of (i) any financing statement or analogous document
under the UCC or any other applicable laws covering any Article 9 Collateral,
(ii) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the United States Patent and Trademark Office or the United States Copyright
Office, (iii) any notice under the Assignment of Claims Act or (iv) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.
 
 
 
13

 
 
SECTION 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the Article
9 Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien other than a Permitted Lien.
 
(b)         Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any reasonable and documented or invoiced out-of-pocket fees and Taxes required
in connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings and transmitting utility filings) or other documents in
connection herewith or therewith. Each Grantor will provide to the Collateral
Agent, from time to time upon request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created pursuant to this Agreement.
 
(c)         Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Article 9 Collateral owned by
it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, and, at such time or times as
the Collateral Agent may reasonably request, promptly to prepare and deliver to
the Collateral Agent a duly certified schedule or schedules in form and detail
reasonably satisfactory to the Collateral Agent showing the identity, amount and
location of any and all Article 9 Collateral. In addition, subject to
Section 5.6 of the Credit Agreement, the Collateral Agent and such Persons as
the Collateral Agent may reasonably designate shall have the right, at the
Grantors’ own cost and expense, to inspect the Article 9 Collateral, all records
(including its records in respect of accounts receivables) related thereto (and
to make extracts and copies from such records) and the premises upon which any
of the Article 9 Collateral is located, to discuss the Grantors’ affairs with
the officers of the Grantors and their independent registered public accounting
firm and to verify, in the manner and under the procedures determined by the
Collateral Agent in good faith to be reasonable, the identity, validity, amount,
quality, quantity, value, condition, location and status of, or any other matter
relating to, the Article 9 Collateral, including Accounts and Payment
Intangibles, provided that unless an Event of Default has occurred and is
continuing, the Collateral Agent may not contact Account Debtors or other third
parties without the prior written consent of the relevant Grantor.
 
(d)         At its option, the Collateral Agent may, but shall not be obligated
to, discharge past due Taxes, assessments, charges, fees and Liens at any time
levied or placed on the Article 9 Collateral and not permitted by the Credit
Agreement, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Grantor fails to do so as required by the Credit
Agreement or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization (and any such payment made or expense incurred
shall be additional Secured Obligations secured hereby). Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees and Liens and maintenance as set forth herein
or in the other Credit Documents.
 
 
 
14

 
 
(e)         Each Grantor (rather than the Collateral Agent or any other Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral, all in accordance with the terms and conditions thereof,
and each Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.
 
(f)         None of the Grantors shall make or permit to be made any transfer of
the Article 9 Collateral and each Grantor shall remain at all times in
possession or control of the Article 9 Collateral owned by it, in each case,
except that unless and until the Collateral Agent shall notify the Grantors that
an Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Article 9 Collateral (which notice may be given by
telephone if promptly confirmed in writing), the Grantors may use, transfer and
dispose of the Article 9 Collateral in any lawful manner not inconsistent with
the provisions of this Agreement, the Credit Agreement or any other Credit
Document.
 
(g)         None of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts or
Payment Intangibles included in the Article 9 Collateral, compromise, compound
or settle the same for less than the full amount thereof, release, wholly or
partly, any Person liable for the payment thereof or allow any credit or
discount whatsoever thereon, other than extensions, compromises, settlements,
releases, credits or discounts granted or made in the ordinary course of
business and in accordance with past practice or in connection with any
proceeding under any Debtor Relief Laws.
 
(h)         The Grantors, at their own expense, shall maintain or cause to be
maintained insurance in accordance with the requirements set forth in Section
5.5 of the Credit Agreement. Each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and its designees) as such Grantor’s true and
lawful agent (and attorney-in-fact) for the purpose, upon the occurrence and
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required pursuant to Section 5.5 of the Credit Agreement, or to pay
any premium in whole or part relating thereto, the Collateral Agent may, but
shall not be obligated to, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs, expenses and other
charges relating thereto, shall be payable by the Grantors to the Collateral
Agent within 10 Business Days after demand and shall be additional Secured
Obligations secured hereby.
 
 
 
15

 
 
 
SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:
 
(a)         Instruments. Subject to Article II, if any Grantor shall at any time
hold or acquire any Instrument constituting Collateral and evidencing an amount
equal to or in excess of $1,000,000 such Grantor shall forthwith endorse, assign
and deliver the same to the Collateral Agent for the benefit of the Secured
Parties, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably request.
 
(b)         Investment Property. Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any Pledged Equity
that consists of Certificated Securities, such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent for the benefit of the
applicable Secured Parties, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.
 
(c)         Commercial Tort Claims. If any Grantor shall at any time after the
date of this Agreement acquire a Commercial Tort Claim as to which the claim
thereunder is $2,000,000 or more, such Grantor shall promptly notify the
Collateral Agent thereof in a writing signed by such Grantor and provide
supplements to Schedule II describing the details thereof and shall grant to the
Collateral Agent a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement. In the event any Supplemental Collateral
Questionnaire or Pledge and Security Agreement Supplement shall set forth any
Commercial Tort Claim, Schedule II shall be deemed to be supplemented to include
the reference to such Commercial Tort Claim (and the description thereof), in
the same form as such reference and description are set forth on such
Supplemental Collateral Questionnaire or Pledge and Security Agreement
Supplement.
 
ARTICLE IV
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
 
SECTION 4.01. Grant of License to Use Intellectual Property. Without limiting
the provisions of Section 3.01 or any other rights of the Collateral Agent as
the holder of a Security Interest in any Intellectual Property Collateral, for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, nonexclusive license (exercisable without
payment of rent, royalty or other compensation to the Grantors) to use, license
or sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Grantor, and wherever the same may be located (whether or not
any license agreement by and between any Grantor and any other Person relating
to the use of such Intellectual Property Collateral may be terminated
hereafter), and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof and, to the
extent permitted by applicable law, the right to prosecute and maintain all
Intellectual Property Collateral and the right to sue for infringement of the
Intellectual Property Collateral. The use of such license by the Collateral
Agent may only be exercised, at the option of the Collateral Agent, during the
continuation of an Event of Default; provided that any license, sublicense or
other transaction entered into by the Collateral Agent in accordance herewith
shall be binding upon the Grantors notwithstanding any subsequent cure of an
Event of Default. Each Grantor further agrees to cooperate with the Collateral
Agent in any attempt to prosecute or maintain the Intellectual Property
Collateral or sue for infringement of the Intellectual Property Collateral.
 
 
 
16

 
 
 
 
SECTION 4.02. Protection of Collateral. (a) Except to the extent permitted by
Section 4.02(e), or to the extent that failure to act could not reasonably be
expected to have a Material Adverse Effect, with respect to registration or
pending application of each item of its Intellectual Property Collateral for
which such Grantor has standing to do so, each Grantor agrees to take, at its
expense, all steps, including in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other Governmental Authority located in the United
States, (i) to maintain the validity and enforceability of any registered
Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (ii) to pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such
Grantor, including the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other Governmental Authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
 
(b)         Except to the extent permitted by Section 4.02(e), or to the extent
that failure to act could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property Collateral may lapse, be terminated, or
become invalid or unenforceable or placed in the public domain (or, in case of a
trade secret, lose its competitive value).
 
(c)         Except to the extent permitted by Section 4.02(e), or to the extent
that failure to act could not reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all steps to preserve and protect each item of
its Intellectual Property Collateral, including maintaining the quality of any
and all products or services used or provided in connection with any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
the standards of quality.
 
(d)         Each Grantor agrees that, should it obtain an ownership or other
interest in any Intellectual Property Collateral after the Closing Date (the
“After-Acquired Intellectual Property”) (i) the provisions of this Agreement
shall automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.
 
(e)         Notwithstanding the foregoing provisions of this Section 4.02 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from discontinuing the use or maintenance of any of its Intellectual Property
Collateral, the enforcement of license agreements or the pursuit of actions
against infringers, to the extent permitted by the Credit Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.
 
(f)         Upon and during the continuance of an Event of Default, each Grantor
shall, if requested by the Collateral Agent, use its commercially reasonable
efforts to obtain all requisite consents or approvals by the licensor of each
Intellectual Property License to effect the assignment of all such Grantor’s
right, title and interest thereunder to the Collateral Agent or its designee.
 
 
 
17

 
 
 
ARTICLE V
 
REMEDIES
 
SECTION 5.01. Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations under this Agreement, the UCC or other
applicable law, and also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted,
leased (it being acknowledged and agreed that the Grantors are not required to
obtain any waiver or consent from any owner of such leased premises in
connection with such occupancy or attempted occupancy) by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such occupancy; (iii) exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to or promptly after such exercise; (iv) withdraw any and all cash or other
Collateral from any Deposit Account or Securities Account and apply such cash
and other Collateral to the payment of any and all Secured Obligations in the
manner provided in Section 5.02; (v) subject to the mandatory requirements of
applicable law and the notice requirements described below, sell or otherwise
dispose of all or any part of the Collateral securing the Secured Obligations at
a public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate; and (vi) with respect to any Intellectual Property Collateral, on
demand, cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Intellectual Property Collateral by the
applicable Grantors to the Collateral Agent, or license or sublicense, whether
general, special or otherwise, and whether on an exclusive or nonexclusive
basis, any such Intellectual Property Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine,
provided, however, that such terms shall include all terms and restrictions that
are customarily required to ensure the continuing validity and effectiveness of
the Intellectual Property Collateral at issue, such as, without limitation,
notice, quality control and inurement provisions with regard to trademarks,
patent designation provisions with regard to patents, and copyright notices and
restrictions or decompilation and reverse engineering of copyrighted software,
and confidentiality protections for trade secrets. Each Grantor acknowledges and
recognizes that (a) the Collateral Agent may be unable to effect a public sale
of all or a part of the Collateral consisting of securities by reason of certain
prohibitions contained in the Securities Act or the securities laws of various
states (the “Blue Sky Laws”), but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof, (b)
private sales so made may be at prices and upon other terms less favorable to
the seller than if such securities were sold at public sales, (c) neither the
Collateral Agent nor any other Secured Party has any obligation to delay sale of
any of the Collateral for the period of time necessary to permit such securities
to be registered for public sale under the Securities Act or the Blue Sky Laws
and (d) private sales made under the foregoing circumstances shall be deemed to
have been made in a commercially reasonable manner. To the maximum extent
permitted by applicable law, each Grantor hereby waives any claim against any
Secured Party arising because the price at which any Collateral may have been
sold at a private sale was less than the price that might have been obtained at
a public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral to more than one offeree. Upon consummation of
any such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any sale of Collateral shall hold the property sold absolutely,
free from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and appraisal which such Grantor now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted.
 
 
 
18

 
 
 
 
The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. The Collateral Agent may
conduct one or more going out of business sales, in the Collateral Agent’s own
right or by one or more agents and contractors. Such sale(s) may be conducted
upon any premises owned, leased, or occupied by any Grantor. The Collateral
Agent and any such agent or contractor, in conjunction with any such sale, may
augment the Inventory with other goods (all of which other goods shall remain
the sole property of the Collateral Agent or such agent or contractor). Any
amounts realized from the sale of such goods which constitute augmentations to
the Inventory (net of an allocable share of the costs and expenses incurred in
their disposition) shall be the sole property of the Collateral Agent or such
agent or contractor and neither any Grantor nor any Person claiming under or in
right of any Grantor shall have any interest therein. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. In the
event of a foreclosure, exercise of a power of sale or a similar enforcement
action by the Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy Code, any
analogous Debtor Relief Laws or any law relating to the granting or perfection
of security interests), the Collateral Agent (or any Lender, except with respect
to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any
other applicable section of the Bankruptcy Code, any analogous Debtor Relief
Laws or any law relating to the granting or perfection of security interests)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Requisite Lenders and in accordance with Section 9.8(b) of the Credit
Agreement, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold or licensed at any
such sale or other disposition, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale or other disposition. For purposes of determining
the Grantors’ rights in the Collateral, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof, the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full, provided, however, that
such terms shall include terms and restrictions that are customarily required to
ensure the continuing validity and effectiveness of the Intellectual Property
Collateral at issue, such as, without limitation, quality control and inurement
provisions with regard to Trademarks, patent designation provisions with regard
to patents, and copyright notices and restrictions or decompilation and reverse
engineering of copyrighted software, and protecting the confidentiality of trade
secrets. As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver. Any sale
pursuant to the provisions of this Section 5.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the UCC
or its equivalent in other jurisdictions.
 
 
 
19

 
 
 
 
SECTION 5.02. Application of Proceeds. Subject to any Permitted Intercreditor
Agreement then in effect, the Collateral Agent shall apply the proceeds of any
collection or sale of Collateral, including any Collateral consisting of cash,
as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
or the Administrative Agent in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Credit Document or any of the Secured Obligations, including all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Collateral Agent or the Administrative Agent
hereunder or under any other Credit Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Credit Document;
 
SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution); and
 
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof. It
is understood and agreed that the Grantors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations, including any
attorney’s fees and other expenses incurred by the Collateral Agent or any other
Secured Party to collect such deficiencies.
 
ARTICLE VI
 
MISCELLANEOUS
 
SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.1 of the Credit Agreement. All communications and notices hereunder
to a Grantor other than the Borrower shall be given to it in care of the
Borrower.
 
 
 
20

 
 
 
 
SECTION 6.02. Waivers; Amendment. (a) No failure or delay on the part of any
Agent, any Arranger or any Lender in exercising any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver thereof or of any Default or Event of
Default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege, or any abandonment or discontinuance of steps to
enforce such power, right or privilege, preclude any other or further exercise
thereof or the exercise of any other power, right or privilege. The powers,
rights, privileges and remedies of the Agents, the Arrangers and the Lenders
hereunder and under the other Credit Documents are cumulative and shall be in
addition to and independent of all powers, rights, privileges and remedies they
would otherwise have. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or any other Credit Document or the
making of any Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether any Agent, any Arranger or any Lender may have
had notice or knowledge of such Default or Event of Default at the time. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by Section 6.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given
 
(b)         Subject to any Permitted Intercreditor Agreement then in effect,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.5 of the Credit Agreement.
 
SECTION 6.03. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder as provided in Section 10.2 of the Credit Agreement.
 
(b)         Without limitation of its indemnification obligations under the
other Credit Documents, each Grantor, jointly and severally, agrees to indemnify
the Collateral Agent and the other Indemnitees against, and hold each Indemnitee
harmless from any and all Indemnified Liabilities incurred by or asserted
against any such Indemnitee to the extent such Grantor would be required to do
so pursuant to Section 10.3 of the Credit Agreement.
 
(c)         Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Credit
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Credit Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 6.03 shall be payable promptly after
written demand therefor.
 
 
 
21

 
 
 
 
(d)         To the extent permitted by applicable law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Agent, any Arranger, any
Lender or any Related Party of any of the foregoing, on any theory of liability,
for indirect, consequential, special or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or any duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to this Agreement or any
other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the syndication of the credit facilities provided for in the Credit
Agreement, any Loan or the use of the proceeds thereof or any act or omission or
event occurring in connection therewith, and each Grantor hereby waives,
releases and agrees not to sue upon any such claim for indirect, consequential,
special or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
(e)         Each Grantor agrees that none of any Agent, any Arranger, any Lender
or any Related Party of any of the foregoing will have any liability to any
Grantor or any Person asserting claims on behalf of or in right of any Grantor
or any other Person in connection with or as a result of this Agreement or any
other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith except (but subject to
Section 6.03(d)), in the case of any Grantor, to the extent that any losses,
claims, damages, liabilities or expenses have been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Agent, such Arranger
or such Lender or its Related Parties in performing its express obligations
under this Agreement or any other Credit Document or (ii) a material breach in
bad faith by such Agent, Arranger or Lender or its Related Parties of its
express obligations under the Credit Agreement.
 
SECTION 6.04. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
SECTION 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Credit Parties in this Agreement and in the
certificates or other documents delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Agents, the
Arrangers and the Lenders and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any Agent, any Arranger and any Lender or on its behalf and notwithstanding that
any Agent, any Arranger or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
this Agreement is executed and delivered or any credit is extended under the
Credit Agreement. Such covenants and agreements made by the Credit Parties shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under the Credit
Agreement or any other Credit Document is outstanding and unpaid and so long as
the Commitments have not expired or terminated.
 
SECTION 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or in electronic format
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective permitted successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.
 
 
 
22

 
 
 
 
SECTION 6.07. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
SECTION 6.08. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Grantor at any time or from time to time, without
notice to any Grantor, any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Grantor against and on account of the obligations and liabilities of any Grantor
to such Lender hereunder and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto or
thereto, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or under the other Credit Documents or (b) the principal of or
the interest on the Loans or any other amounts due hereunder or under any other
Credit Document shall have become due and payable and although such obligations
and liabilities, or any of them, may be contingent or unmatured.
 
SECTION 6.09. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 6.10. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER COLLATERAL DOCUMENT, OR ANY OF THE SECURED OBLIGATIONS, SHALL BE
BROUGHT EXCLUSIVELY IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING
IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (SUBJECT TO
CLAUSE (E) BELOW); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 6.01; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS, THE ARRANGER AND THE LENDERS RETAIN THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH
THE EXERCISE OF ANY RIGHTS HEREUNDER OR UNDER ANY OTHER COLLATERAL DOCUMENT OR
ANY EXERCISE OF REMEDIES IN RESPECT OF COLLATERAL OR THE ENFORCEMENT OF ANY
JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN,
ANY SUCH COURT.
 
 
 
23

 
 
 
 
SECTION 6.11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
6.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
SECTION 6.12. Headings. Article and Section headings herein are included herein
for convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
SECTION 6.13. Marshalling; Payments Set Aside
 
. None of the Agents, the Arrangers or the Lenders shall be under any obligation
to marshal any assets in favor of any Grantor or any other Person or against or
in payment of any or all of the Secured Obligations. To the extent that any
Grantor makes a payment or payments to any Agent, any Arranger or any Lender (or
to the Administrative Agent or the Collateral Agent, on behalf of any Agent, any
Arranger or any Lender), or any Agent, any Arranger or any Lender enforces any
security interests or exercises any right of set-off, and such payment or
payments or the proceeds of such enforcement or set-off or any part thereof are
subsequently invalidated, declared to be fraudulent, preferential or at
undervalue, set aside and/or required to be repaid to a trustee, receiver or any
other party under any Debtor Relief Laws, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or set-off had not occurred.
 
SECTION 6.14. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Credit Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Credit Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the Secured
Obligations or (d) subject only to termination of a Grantor’s obligations
hereunder in accordance with the terms of Section 9.8 of the Credit Agreement,
but without prejudice to reinstatement rights under Section 7.9 of the Credit
Agreement, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.
 
 
 
24

 
 
 
SECTION 6.15. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Secured Obligations when all Secured Obligations (excluding contingent
obligations as to which no claim has been made) have been paid in full and all
Commitments have terminated.
 
(b)         A Guarantor Subsidiary shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Guarantor Subsidiary shall be automatically released in the circumstances set
forth in Section 9.8(d) of the Credit Agreement.
 
(c)         The Security Interest in any Collateral shall be automatically
released in the circumstances set forth in Section 9.8(d) of the Credit
Agreement.
 
(d)         In connection with any termination or release pursuant to
Section 6.15(a), 6.15(b) or 6.15(c), the Collateral Agent shall promptly (i)
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release and (ii) subject to the provisions of any Permitted Intercreditor
Agreement, return or cause to be returned to such Grantor all Collateral that is
subject to such release and is held or controlled by the Collateral Agent. Any
execution and delivery of documents, or performing of other actions, pursuant to
this Section 6.15 shall be without recourse to or warranty by the Collateral
Agent.
 
(e)         At any time that any Grantor desires that the Collateral Agent take
any action described in Section 6.15(d), such Grantor shall, upon request of the
Collateral Agent, deliver to the Collateral Agent a certificate of an Authorized
Officer of the Borrower certifying that the release of the applicable Collateral
is permitted pursuant to Section 6.15(a), 6.15(b) or 6.15(c). The Collateral
Agent shall have no liability whatsoever to any Secured Party as the result of
any release of any Collateral by it as permitted (or which the Collateral Agent
in good faith believes to be permitted) by this Section 6.15.
 
SECTION 6.16. Additional Grantors. Pursuant to Section 5.10 of the Credit
Agreement, certain Restricted Subsidiaries of the Borrower may or are required
to enter in this Agreement from time to time as Grantors. Upon execution and
delivery by the Collateral Agent and a Restricted Subsidiary of a Pledge and
Security Agreement Supplement, such Restricted Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any Pledge and Security Agreement
Supplement shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.
 
 
 
25

 
 
 
 
SECTION 6.17. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the true and lawful attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
the occurrence and during the continuance of an Event of Default, which
appointment is irrevocable and coupled with an interest. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor: (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts or
Payment Intangibles to any Account Debtor; (e) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (f) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (g) to notify, or to require any Grantor to notify,
Account Debtors to make payment directly to the Collateral Agent or to a
Collateral Account and adjust, settle or compromise the amount of payment of any
Account or Payment Intangible; (h) to make, settle and adjust claims in respect
of Collateral under policies of insurance and to endorse the name of such
Grantor on any check, draft, instrument or any other item of payment with
respect to the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto; and (i) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and none of the
Collateral Agent, any other Secured Party or any Related Party of any of the
foregoing shall be responsible to any Grantor for any act or failure to act
hereunder, except for its own gross negligence or willful misconduct or a
material breach in bad faith by it of its express obligations under this
Agreement, in each case, as determined by the final non-appealable judgment of a
court of competent jurisdiction. Notwithstanding anything to the contrary
contained herein or in any other Credit Document, neither the Administrative
Agent nor the Collateral Agent shall have any responsibility for the preparing,
recording, filing, re-recording or re-filing of any financing statements
(amendments or continuations) or other instruments in any public office.
 
SECTION 6.18. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement,
any other Collateral Documents and any Permitted Intercreditor Agreement then in
effect. BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE SECURITY INTERESTS
CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF SECTION 9 OF
THE CREDIT AGREEMENT, INCLUDING THE RIGHTS, POWERS, PRIVILEGES, PROTECTIONS,
INDEMNITIES AND IMMUNITIES OF THE AGENTS, AND AGREES TO BE BOUND BY SUCH
PROVISIONS AS FULLY AS IF THEY WERE SET FORTH HEREIN.
 
 
 
26

 
 
 
 
SECTION 6.19. Recourse. This Agreement is made with full recourse to each
Grantor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Grantor contained herein, in the Credit
Agreement and the other Credit Documents and otherwise in writing in connection
herewith or therewith, with respect to the Secured Obligations of each
applicable Secured Party. It is the desire and intent of each Grantor and each
Secured Party that this Agreement shall be enforced against each Grantor to the
fullest extent permissible under the laws applied in each jurisdiction in which
enforcement is sought.
 
SECTION 6.20. Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of a Mortgage and
the terms thereof are inconsistent with the terms of this Agreement, then with
respect to such Collateral, the terms of such Mortgage shall control in the case
of Fixtures and Real Estate Asset leases, letting and licenses of, and
contracts, and agreements relating to the lease of, Real Estate Assets, and the
terms of this Agreement shall control in the case of all other Collateral.
 
SECTION 6.21. Permitted Intercreditor Agreements. (a) Notwithstanding anything
to the contrary herein, the Liens granted to the Collateral Agent under this
Agreement and the exercise of the rights and remedies of the Collateral Agent
hereunder and under any of the other Collateral Documents are subject to the
provisions of the Intercreditor Agreement and any other Permitted Intercreditor
Agreement then in effect. Notwithstanding anything to the contrary herein, the
Collateral Agent acknowledges and agrees that no Grantor shall be required to
take or refrain from taking any action at the request of the Collateral Agent
with respect to the Collateral if such action or inaction would be inconsistent
with the terms of any Permitted Intercreditor Agreement then in effect. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement or any other Permitted Intercreditor Agreement then in
effect and this Agreement, the provisions of the Intercreditor Agreement or such
other Permitted Intercreditor Agreement, as applicable, shall control.
 
(b)         Notwithstanding anything to the contrary herein but subject to any
Permitted Intercreditor Agreement then in effect, in the event that any
Permitted Section 6.1(e) Indebtedness Document or any other credit agreement,
indenture or other agreement or instrument evidencing or governing the rights of
the holders of any Permitted Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Indebtedness provides for the grant of a
security interest or pledge over the assets of any Grantor and such assets do
not otherwise constitute Collateral under this Agreement or any other Credit
Document, such Grantor shall (i) promptly grant a security interest in or pledge
such assets to secure the Secured Obligations, (ii) promptly take any actions
necessary to perfect such security interest or pledge to the extent set forth in
such Permitted Section 6.1(e) Indebtedness Document or such other credit
agreement, indenture or other agreement or instrument evidencing or governing
the rights of the holders of any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness and (iii) take
all other steps reasonably requested by the Collateral Agent in connection with
the foregoing.
 
(c)         Nothing contained in any Permitted Intercreditor Agreement shall be
deemed to modify any of the provisions of this Agreement, which, as among the
Grantors and the Collateral Agent, shall remain in full force and effect in
accordance with its terms.
 
 
 
27

 
 
 
 
SECTION 6.22. Regulatory Matters. (a) Notwithstanding anything in any Credit
Document to the contrary, the Collateral Agent, on behalf of the Secured
Parties, agrees that to the extent prior FCC or State PUC approval is required
pursuant to Communications Laws for (i) the operation and effectiveness of any
right or remedy hereunder or under any other Collateral Document or (ii) taking
any action that may be taken by the Collateral Agent hereunder or under the
other Collateral Documents, such right, remedy or actions will be subject to any
such prior FCC or State PUC, as applicable, approval having been obtained by or
in favor of the Collateral Agent, on behalf of the Secured Parties.
Notwithstanding anything herein to the contrary, the Collateral Agent, on behalf
of the Secured Parties, acknowledges that, to the extent required by the FCC or
any applicable State PUC, the voting rights in the Pledged Securities, as well
as de jure, de facto and negative control over all FCC or State PUC
authorizations, shall remain with the Grantors even if an Event of Default has
occurred and is continuing until the FCC and/or State PUC(s), as applicable,
shall have given its prior consent to the exercise of securityholder rights by a
purchaser at a public or private sale of the Pledged Securities or to the
exercise of such rights by a receiver, trustee, conservator or other agent duly
appointed in accordance with the applicable law. The Grantors shall, upon the
occurrence and during the continuance of an Event of Default, at the Collateral
Agent’s request, file or cause to be filed such applications for approval and
shall take such other actions reasonably required by the Collateral Agent to
obtain each such FCC or State PUC approval or consent as is necessary to
transfer ownership and control to the Collateral Agent, on behalf of the Secured
Parties, or their successors, assigns or designees, of the Licenses held by the
Grantors. To enforce the provisions of this Section 6.22, the Collateral Agent
is empowered to request the appointment of a receiver from any court of
competent jurisdiction. Such receiver shall be instructed to seek from the FCC
and every applicable State PUC an involuntary transfer of control of any such
License for the purpose of seeking a bona fide purchaser to whom control will
ultimately be transferred. Upon the occurrence and during the continuance of an
Event of Default, at the Collateral Agent’s request, the Grantors shall further
use their reasonable best efforts to assist in obtaining approval of the FCC
and/or applicable State PUC(s), if required, for any action or transactions
contemplated hereby, including the preparation, execution and filing with the
FCC and/or applicable State PUC(s) of the assignor’s or transferor’s portion of
any application for consent to the assignment of any License or transfer of
control, or notice of such assignment or transfer, as applicable, necessary or
appropriate under the FCC’s and/or any applicable State PUC(s)’ rules and
regulations for approval of the transfer or assignment of any portion of the
Collateral, together with any License or other authorization.
 
(b)         The Grantors acknowledge that the assignment or transfer of Licenses
is integral to the Secured Parties’ realization of the value of the Collateral,
that there is no adequate remedy at law for failure by the Grantors to comply
with the provisions of this Section 6.22 and that such failure would not be
adequately compensable in damages, and therefore agree that this Section 6.22
may be specifically enforced.
 
(c)         Notwithstanding anything in this Agreement or in any other Credit
Document to the contrary, neither the Collateral Agent nor any other Secured
Party shall, without first obtaining the approval of the FCC and/or any
applicable State PUC (where required), take any action hereunder or under any
other Collateral Document that would constitute or result in any assignment of a
License, change of material control or ownership of any Grantor, or any
assignment or transfer of the material operating assets of any Grantor if such
assignment, change of material control or ownership or assignment or transfer of
material operating assets would require the approval of the FCC or any such
applicable State PUC under applicable law (including the FCC’s and any such
applicable State PUC’s rules and regulations).
 
 
[Remainder of page intentionally left blank]
 
28

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
FUSION CONNECT, INC.,
FUSION NBS ACQUISITION CORP.,
FUSION, LLC,
FUSION BCHI ACQUISITION LLC,
BIRCH COMMUNICATIONS, LLC,
CBEYOND, INC.,
CBEYOND COMMUNICATIONS, LLC,
BIRCH MANAGEMENT LLC
BIRCH TELECOM LLC,
BIRCH TEXAS HOLDINGS, INC.,
BIRCH TELECOM OF KANSAS, LLC,
BIRCH TELECOM OF OKLAHOMA, LLC,
BIRCH TELECOM OF MISSOURI, LLC,
BIRCH TELECOM OF TEXAS LTD., L.L.P.,
BIRCAN HOLDINGS, LLC
PRIMUS HOLDINGS, INC.
FUSION MPHC ACQUISITION CORP., as Grantors
 

 
By:
 
/s/ Kevin Dotts
 
 
Name: Kevin Dotts
 
 
Title: Executive Vice President, Chief Financial Officer and Principal
Accounting Officer

 
 
 
 
 
 
[Signature Page to Fusion Second Lien Pledge and Security Agreement]
 
 
29

 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent    
 
 
By:
/s/ Jamie Roseberg
 
 
Name: Jamie Roseberg
Title: Banking Officer

 
 
 
 
[Signature Page to Fusion Second Lien Pledge and Security Agreement]
 
 

 
Schedule I
Pledged Equity; Pledged Debt
 
Pledged Equity:
 
 
Credit Party
Issuer
Type of Organization
Number of Shares/
Interests Owned
Total Shares/Interests Outstanding
Percentage of Interest Pledged
Certificate No. (if uncertificated, please indicate so)
Fusion Connect, Inc.
Fusion BCHI Acquisition LLC
Limited Liability Company
N/A
N/A
100%
Uncertificated
Fusion Connect, Inc.
Fusion NBS Acquisition Corp.
C corp.
100
1
100%
1
Fusion NBS Acquisition Corp.
Fusion LLC
Limited Liability Company
1 Unit
1 Unit
100%
Uncertificated
Fusion BCHI Acquisition LLC
Birch Communications, LLC
 
Limited Liability Company
N/A
N/A
100%
Uncertificated
Birch Communications, LLC
 
Cbeyond, Inc.
 
C corp.
100
100
100%
2
Cbeyond, Inc.
 
Cbeyond Communications, LLC
Limited Liability Company
N/A
N/A
100%
Uncertificated
Birch Communications, LLC
 
Birch Telecom, LLC
Limited Liability Company
N/A
N/A
100%
Uncertificated
Birch Communications, LLC
 
Birch Texas Holdings, Inc.
C corp.
100
100
100%
2
Birch Communications, LLC
 
Birch Telecom of Kansas, LLC
 
Limited Liability Company
N/A
N/A
100%
Uncertificated
Birch Communications, LLC
 
Birch Telecom of Oklahoma, LLC
 
Limited Liability Company
N/A
N/A
100%
uncertificated
Birch Communications, LLC
 
Birch Telecom of Missouri, LLC
 
Limited Liability Company
N/A
N/A
100%
Uncertificated
Birch Communications, LLC
 
Primus Holdings, Inc.
 
C corp.
100
100
100%
 2
Birch Communications, LLC
Is the 99% limited partner and Birch Texas Holdings, Inc. is the General Partner
 
Birch Telecom of Texas Ltd., L.L.P.
 
Limited Liability Partnership
N/A
N/A
100%
Uncertificated
Birch Communications, LLC
 
Bircan Holdings, LLC
 
Limited Liability Company
N/A
N/A
100%
Uncertificated
Primus Holdings, Inc.
Primus Management ULC [Not a Credit Party]
Unlimited Liability Company
100
100
65%
C-2
C-3
Birch Communications, LLC
 
Birch Management LLC
Limited Liability Company
N/A
N/A
100%
Uncertificated
Fusion Connect, Inc.
Fusion MPHC Acquisition Corp.
C corp.
100
100
100%
1

 
Pledged Debt:
 
Credit Party
Debtor
Type of Instrument
Outstanding Principal Amount
All Credit Parties
 
Fusion Connect, Inc.
 
Fusion Connect, Inc.
All credit parties
 
Fusion Global Services, LLC (to be renamed)
 
Vector Fusion Holdings (Cayman) Ltd.
Intercompany note
 
Secured Note
 
Unsecured Note
 
N/A
 
$613,748.71
 
$25,000,000

 
 
 

 
Schedule II
Commercial Tort Claims
 
None.
 
 

 
Schedule III
Intellectual Property
 
I. 
Copyrights/Copyright Applications
 
Registered Owner
Copyright
Registration/Application No.
Application Date/
Registration Date
Expiration Date
None.
 
 
 
 
 
 
 
 
 

 
 
II. 
Exclusive Copyright Licenses (where a Credit Party is a licensee)
 
Licensee
Licensor
Title
Registration Number
Expiration Date
None.
 
 
 
 
 
 
 
 
 

 
 
III. 
Patents/Patent Applications
 
Registered Owner
Patent
Application No./Registration No.
Application Date/
Registration Date
Expiration Date
Cbeyond Communications, LLC
Client Application
12369185 / 8219652
02/11/2009/
07/10/2012
N/A
Cbeyond Communications, LLC
Data Storage Testing
12493546 / 9697210
06/29/2009/
07/04/2017
N/A
Primus Holdings, Inc.
Call Screening System and Method
2597377 /2,597,377 (Canada)
08/15/2007/
11/16/2010
N/A
Primus Holdings, Inc.
Call Screening System and Method
12/673,377 / 8577002 (US)
02/18/2011/ 11/05/2013
N/A

 
 

 
 
 
IV. 
Trademarks/Trademark Applications - USA
 
Registered Owner
Trademark
Registration No.
Registration Date
 
Next Renewal Date
 
Fusion Telecommunications International, Inc.
“Clear Connections in the Cloud”
4,775,318
July 21, 2015
July 21, 2021
PingTone Communications, Inc.
“PingTone Communications”
2,880,663
September 7, 2004
September 7, 2024
Apptix, Inc.
“Apptix”
4,054,446
November 15, 2011
November 15, 2021
Apptix, Inc.
“Cloud Alliance Network & Design”
4,780,287
July 28, 2015
July 28, 2025
Apptix, Inc.
“Cloud Alliance Network & Design”
4,780,288
July 28, 2015
July 28, 2025
Apptix, Inc.
“Cloud Alliance Network & Design”
4,861,836
September 15, 2015
December 1, 2025
Apptix, Inc.
 
“Mailstreet”
2,840,397
May 11, 2004
May 11, 2024
Apptix, Inc.
 
“Mailstreet”
4,054,447
November 15, 2011
November 15, 2021
Bircan Management ULC
“Telegroup”
2048650
April 1, 1997
Not renewed--Will be cancelled
 
Birch Communications, LLC
“Econsole”
86/081,954
4745290
May 26, 2015
May 26, 2025
Birch Telecom, LLC
“B Birch and design”
4826853
October 6, 2015
October 6, 2025
Birch Telecom, LLC
“Birch”
2467503
July 10, 2001
July 10, 2021
Birch Telecom, LLC
“Birch Branch Out”
4261286
December 18, 2012
December 18, 2022
Birch Telecom, LLC
“Birch Communications and design”
3549607
December 23, 2008
December 23, 2018
Birch Telecom, LLC
“Birch leaf logo”
N/A
Not registered
N/A
Birch Telecom, LLC
“Birch Power Merchant”
4397170
September 3, 2013
September 3, 2023
Birch Telecom, LLC
“Birch Telecom”
2186707
September 1, 1998
September 1, 2018
Birch Telecom, LLC
“Birch Telecom and design”
2325801
March 7, 2000
March 7, 2020
Birch Telecom, LLC
“Birchlink”
2962432
June 14, 2005
June 14, 2025
Birch Telecom, LLC
“Branch Out”
4261289
December 18, 2012
December 18, 2022
Birch Telecom, LLC
“Branch Out”
4261291
December 18, 2012
December 18, 2022
Birch Telecom, LLC
“Home Connection”
2908160
December 7, 2004
December 7, 2024
Birch Telecom, LLC
“Mighty Mouth”
2503776
November 6, 2001
November 6, 2021
Birch Telecom, LLC
“Service. Savings. Simplicity”
2616143
September 10, 2002
September 10, 2022
Birch Telecom, LLC
“Sp@ce Host”
2691468
February 25, 2003
February 25, 2023
Birch Telecom, LLC
“Sprawler”
3047178
January 24, 2006
January 24, 2026
Birch Telecom, LLC
“Your Business Best Friend”
2558118
April 9, 2002
April 9, 2022
Cbeyond Communications, LLC
“Beyondoffice”
2805009
February 27, 2003
January 13, 2024

 
 

 
 
Cbeyond Communications, LLC
“Beyondvoice”
2805009
January 13, 2004
January 13, 2024
Cbeyond Communications, LLC
“Beyondvoice”
2793909
December 16, 2003
December 16, 2023
Cbeyond Communications, LLC
“Beyondvoice”
2794512
December 16, 2003
December 16, 2023
Cbeyond Communications, LLC
“Beyondvoice I”
2763714
September 16, 2003
September 16, 2023
Cbeyond Communications, LLC
“Beyondvoice I”
2761638
September 9, 2003
September 9, 2023
Cbeyond Communications, LLC
“Beyondvoice II”
2763713
September 16, 2003
September 16, 2023
Cbeyond Communications, LLC
“Beyondvoice II”
2816962
February 24, 2004
February 24, 2024
Cbeyond Communications, LLC
“C and eye design”
2597070
July 23, 2002
July 23, 2022
Cbeyond Communications, LLC
“Connect Securely to Our Cloud Cbeyond This Building is Certified Cloud Ready at
the Speed of Light
4528389
May 13, 2014
May 13, 2024
Cbeyond Communications, LLC
“Netpbx”
3600474
March 31, 2009
March 31, 2019
Cbeyond Communications, LLC
“Netsip”
3600503
March 31, 2009
March 31, 2019
Cbeyond Communications, LLC
“The Last Communications Company a Small Business Will Ever Need”
2671389
January 7, 2003
January 7, 2023
Cbeyond Communications, LLC
“Totalcloud”
4382713
August 13, 2013
August 13, 2023
Cbeyond Communications, LLC
“Totalnetwork”
4385711
August 13, 2013
August 13, 2023
Cbeyond Communications, LLC
“TotalVoice”
4441587
November 26, 2013
November 26, 2023
Cbeyond Communications, LLC
“Your Technology Ally”
4355485
June 18, 2013
June 18, 2023
Primus Holdings, Inc.
“Primus”
 
2679710
January 28, 2003
January 28, 2023
Primus Holdings, Inc.
“Primus”
2694591
March 11, 2003
March 11, 2023
Primus Holdings, Inc.
“Primus”
2194625
October 13, 1998
October 13, 2018
Primus Holdings, Inc.
“PTGI”
4226291
October 16, 2012
October 16, 2022
Primus Holdings, Inc.
“PTGI”
4195302
August 21, 2012
August 21, 2022
Bircan Holdings, LLC
“Telegroup”
2048650
April 1, 1997
April 1, 2027

 
 
 

EXHIBIT I
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT
 
[FORM OF] SUPPLEMENT NO. __, dated as of [   ] (this “Supplement”), to the
Second Lien Pledge and Security Agreement dated as of May 4, 2018 (as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge and Security Agreement”), among Fusion Connect, Inc., a Delaware
corporation (the “Borrower”), the other Grantors party thereto from time to time
and Wilmington Trust, National Association (“Wilmington Trust”), as Collateral
Agent for the Secured Parties.
 
Reference is made to the Second Lien Credit and Guaranty Agreement, dated as of
May 4, 2018 (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, certain
Subsidiaries of the Borrower party thereto, the Lenders party thereto and
Wilmington Trust, as Administrative Agent and Collateral Agent. Capitalized
terms used in this Supplement and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Pledge and
Security Agreement, as applicable.
 
The Grantors have entered into the Pledge and Security Agreement in order to
induce the Lenders to make Loans and other extensions of credit. Section 6.16 of
the Pledge and Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Grantors under the Pledge and Security
Agreement by execution and delivery of an instrument substantially in the form
of this Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Pledge and Security Agreement in order
to induce the Lenders to make additional Loans and other extensions of credit
and as consideration for permitting to remain outstanding Loans and other
extensions of credit previously made.
 
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
 
SECTION 1. In accordance with Section 6.16 of the Pledge and Security Agreement,
the New Subsidiary by its signature below becomes a Grantor under the Pledge and
Security Agreement with the same force and effect as if originally named therein
as a Grantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Pledge and Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof (or, to the extent that such representations and warranties
specifically refer to an earlier date, as of such earlier date). In furtherance
of the foregoing, the New Subsidiary, as security for the payment and
performance in full of the Secured Obligations hereby assigns and pledges to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a security interest
in, all of the New Subsidiary’s right, title and interest in, to and under the
Collateral (as defined in the Pledge and Security Agreement) of the New
Subsidiary, whether now owned or at any time hereafter acquired by the New
Subsidiary or in which the New Subsidiary now has or at any time in the future
may acquire any right, title or interest. Each reference to a “Grantor” in the
Pledge and Security Agreement shall be deemed to include the New Subsidiary. The
Pledge and Security Agreement is hereby incorporated herein by reference.
 
 
 

 
 
 
 
SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that (a) the execution and delivery of this
Supplement by it have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder or other equityholder action on the
part of the New Subsidiary and (b) this Supplement has been duly executed and
delivered by the New Subsidiary and is the legally valid and binding obligation
of the New Subsidiary, enforceable against the New Subsidiary in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.
 
SECTION 3. This Supplement may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Supplement by
facsimile or in electronic format (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Supplement. This Supplement
shall become effective when the Collateral Agent shall have received a
counterpart of this Supplement that bears the signature of the New Subsidiary
and the Collateral Agent has executed a counterpart hereof.
 
SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule A
hereto sets forth, as of the date hereof, the true and correct legal name of the
New Subsidiary, its jurisdiction of organization and the location of its chief
executive office, and whether the New Subsidiary is a transmitting utility (as
defined in the UCC) and, if applicable, the location where its transmitting
utility equipment is held, (b) Schedule B hereto sets forth (and such Schedule
hereby supplements Schedule I set forth in the Pledge and Security Agreement),
as of the date hereof, a true and complete list of (i) all the Pledged Equity of
the New Subsidiary, specifying the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
such Pledged Equity, and (ii) all the Pledged Debt of the New Subsidiary,
specifying the issuer thereof and the principal amount thereof as of the date
hereof, and includes all Equity Interests, Promissory Notes and Instruments
owned by the New Subsidiary required to be pledged hereunder in order to satisfy
the Collateral and Guarantee Requirement, (c) Schedule C hereto sets forth, as
of the date hereof, a true and complete list of (i) all Copyrights that have
been registered and Copyrights for which registration applications are pending,
(ii) all exclusive Copyright Licenses under which the New Subsidiary is a
licensee, (iii) all Patents that have been granted and Patents for which
applications are pending and (iv) all Trademarks that have been registered and
Trademarks for which registration applications are pending and that, in each
case, are owned by the New Subsidiary, in each case truly and completely
specifying the name of the registered owner, title, type or mark, registration
or application number, expiration date (if already registered) or filing date, a
brief description thereof and, if applicable, the licensee and licensor and (d)
Schedule D hereto sets forth, as of the date hereof, each Commercial Tort Claim
of the New Subsidiary as to which the claim thereunder is $2,000,000 or more in
existence on the date hereof.
 
SECTION 5. Except as expressly supplemented hereby, the Pledge and Security
Agreement shall remain in full force and effect. This Supplement constitutes a
Credit Document for all purpose of the Credit Agreement and the other Credit
Documents.
 
SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 7. In case any provision in or obligation hereunder or under any other
Credit Document shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Pledge and Security Agreement.
 
SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
actual reasonable and documented out-of-pocket expenses in connection with this
Supplement, including all reasonable and documented fees and expenses of counsel
for the Collateral Agent.
 
 
 

 
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Pledge and Security Agreement as of the day and
year first above written.
 


 
 
 
[NAME OF NEW SUBSIDIARY],
 
 

 
 
by

 
 
 
Name:
 
 
Title:

 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
by

 
 
 
Name:
Title:

 
 

 
Schedule A
 
NEW SUBSIDIARY
 
Legal Name
Jurisdiction of Organization
Location of Chief Executive Office (including county)
Transmitting utility? If so, jurisdiction where transmitting utility equipment
is held
 
 
 
 

 
 
 
 

 
Schedule B
 
PLEDGED EQUITY; PLEDGED DEBT
 
EQUITY INTERESTS
 
Credit Party
Issuer
Type of Organization
Number of Shares/Units Owned
Total Shares/Units Outstanding
Percentage of Interest Pledged
Certificate No. (if uncertificated, please indicate so)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
DEBT INSTRUMENTS
 
Credit Party
Debtor
Type of Instrument
Outstanding Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
Schedule C
INTELLECTUAL PROPERTY
 
I.            
Copyrights and Copyright Applications
 
Property
Description
Registration Status
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
II.            
Exclusive Copyright Licenses (where the New Subsidiary is a licensee)
 
Licensee
 
Licensor
 
Title
 
Registration Number
 
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

 
III.            
Patents
 
Title
Country
Type
Registration Number
Issue Date
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
IV.            
Patent Applications
 
Title
Country
Type
Application Number
Date Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 
V.            
Trademarks
 
Trademark
Registration No./Application No.
Application Date/Registration No.
Goods/Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
VI.            
Trademark Applications
 
Trademark
Application No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


 

 
Schedule D
 
COMMERCIAL TORT CLAIMS
 
 

EXHIBIT II
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT
 
[FORM OF] SECOND LIEN COPYRIGHT SECURITY AGREEMENT, dated as of [__________],
20[__] (as it may be amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), among the ENTITIES IDENTIFIED AS GRANTORS ON
THE SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the Second Lien Pledge and Security
Agreement, dated as of May 4, 2018 (the “Pledge and Security Agreement”), among
Fusion Connect, Inc., a Delaware corporation, the other Grantors party thereto
from time to time and Wilmington Trust, as Collateral Agent, pursuant to which
the Grantors granted a security interest to the Collateral Agent in the
Copyright Collateral (as defined below) and are required to execute and deliver
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Pledge and Security Agreement and used herein have the meaning given to them in
the Pledge and Security Agreement.
 
SECTION 2. Grant of Security Interest. As security for the payment and
performance in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
continuing security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Copyright Collateral”):
 
(a)           (i) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise, whether registered or unregistered and whether
published or unpublished, (ii) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations, pending
applications for registration and renewals in the United States Copyright
Office, including those listed on Schedule A under the heading “Copyright
Registrations and Applications”, (iii) all rights and privileges arising under
applicable law with respect to such Grantor’s use of such copyrights, (iv) all
reissues, renewals, continuations and extensions thereof and amendments thereto,
(v) all income, fees, royalties, damages, claims and payments now or hereafter
due and/or payable with respect to the foregoing, including damages and payments
for past, present or future infringements thereof, (vi) all rights corresponding
thereto throughout the world and (vii) all rights to sue for past, present or
future infringements thereof; and
 
 
 

 
 
 
 
(b)           any and all written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement,
including each such agreement set forth on Schedule A under the heading
“Exclusive Copyright Licenses”.
 
Notwithstanding anything herein to the contrary, if, for so long and to the
extent as any such asset constitutes Excluded Property, the security interest
granted under this Section 2 shall not attach to, and the Copyright Collateral
shall not include, such asset; provided, however, that the security interest
granted under this Section 2 shall immediately attach to, and the Copyright
Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be Excluded Property.
 
SECTION 3. Security Agreement. The security interest granted pursuant to this
Agreement is granted in conjunction with the security interest granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the Pledge
and Security Agreement, and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Agreement is deemed to conflict with the Pledge and
Security Agreement, the provisions of the Pledge and Security Agreement shall
control.
 
SECTION 4. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.
 
[Remainder of page intentionally left blank]
 
 

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
[NAME OF GRANTOR]
By:
 
Name:
 
Title:
 

 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
[Signature Page to Second Lien Copyright Security Agreement]
 
 

 
 
Accepted and Agreed:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
by
 
 
 
Name:
Title:
 
 

 
 
[Signature Page to Second Lien Copyright Security Agreement]
 
 

 
 
SCHEDULE A
to
SECOND LIEN COPYRIGHT SECURITY AGREEMENT
 
Copyright Registrations and Applications
 
Registered Owner
 
Property
 
Description
 
Registration Status
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Exclusive Copyright Licenses (where a Grantor is a licensee)
 
Licensee
 
Licensor
 
Title
 
Registration Number
 
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

EXHIBIT III
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT
 
SECOND LIEN PATENT SECURITY AGREEMENT, dated as of [__________], 20[__] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made among THE ENTITIES IDENTIFIED AS GRANTORS ON THE
SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the Second Lien Pledge and Security
Agreement, dated as of May 4, 2018 (the “Pledge and Security Agreement”), among
Fusion Connect, Inc., a Delaware corporation, the other Grantors party thereto
from time to time and Wilmington Trust, as Collateral Agent, pursuant to which
the Grantors granted a security interest to the Collateral Agent in the Patent
Collateral (as defined below) and are required to execute and deliver this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Pledge and Security Agreement and used herein have the meaning given to them in
the Pledge and Security Agreement.
 
SECTION 2. Grant of Security Interest. As security for the payment and
performance in full of the Secured Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the benefit of the Secured Parties, a
continuing security interest in, all of such Grantor’s right, title and interest
in, to and under any and all of the following assets now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Patent Collateral”): (a) all letters patent of the United States or the
equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule A under
the heading “Patents and Patent Applications”, (b) all rights and privileges
arising under applicable law with respect to such Grantor’s use of any patents,
(c) all inventions and improvements described and claimed therein, (d) all
reissues, divisions, continuations, renewals, extensions, reexaminations,
supplemental examinations, inter partes reviews, adjustments and
continuations-in-part thereof and amendments thereto, (e) all income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect to any of the foregoing including damages and payments for past, present
or future infringements thereof, (f) all rights corresponding thereto throughout
the world, including the right to prevent others from making, having made,
using, selling, offering to sell, importing or exporting the inventions claimed
therein and (g) rights to sue for past, present or future infringements thereof.
 
 
 

 
 
 
 
Notwithstanding anything herein to the contrary, if, for so long and to the
extent as any such asset constitutes Excluded Property, the security interest
granted under this Section 2 shall not attach to, and the Patent Collateral
shall not include, such asset, provided, however, that the security interest
granted under this Section 2 shall immediately attach to, and the Patent
Collateral shall immediately include, any such asset (or portion thereof) upon
such asset (or such portion) ceasing to be Excluded Property.
 
SECTION 3. Security Agreement. The security interest granted pursuant to this
Agreement is granted in conjunction with the security interest granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the Pledge
and Security Agreement, and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Agreement is deemed to conflict with the Pledge and
Security Agreement, the provisions of the Pledge and Security Agreement shall
control.
 
SECTION 4. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.
 
[Remainder of page intentionally left blank]
 
 

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
[NAME OF GRANTOR]
By:
 
Name:
 
Title:
 

 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
[Signature Page to Second Lien Patent Security Agreement]
 
 

 
 
Accepted and Agreed:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
by
 
 
 
Name:
Title:
 
 

 
 
[Signature Page to Second Lien Patent Security Agreement]
 
 

 
 
SCHEDULE A
to
SECOND LIEN PATENT SECURITY AGREEMENT
 
Patent and Patent Applications
 
Patents
 
Registered Owner
 
Title of Patent
 
Country
 
Type
 
Registration Number
 
Issue Date
 
Expiration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Patent Applications
 
Registered Owner
 
Title of Patent
 
Country
 
Type
 
Application Number
 
Date Filed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
Schedule A-1
 

EXHIBIT IV
TO SECOND LIEN PLEDGE AND SECURITY AGREEMENT
 
 
SECOND LIEN TRADEMARK SECURITY AGREEMENT, dated as of [__________], 20[__] (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made among THE ENTITIES IDENTIFIED AS GRANTORS ON
THE SIGNATURE PAGES HERETO (collectively, the “Grantors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (“Wilmington Trust”), as Collateral Agent for the Secured
Parties.
 
WHEREAS, the Grantors are party to the Second Lien Pledge and Security
Agreement, dated as of May 4, 2018 (the “Pledge and Security Agreement”), among
Fusion Connect, Inc., a Delaware corporation, the other Grantors party thereto
from time to time and Wilmington Trust, as Collateral Agent, pursuant to which
the Grantors granted a security interest to the Collateral Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:
 
SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Pledge and Security Agreement and used herein have the meaning given to them in
the Pledge and Security Agreement.
 
SECTION 2. Grant of Security. As security for the payment and performance in
full of the Secured Obligations, each Grantor hereby assigns and pledges to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the benefit of the Secured Parties, a continuing security
interest in, all of such Grantor’s right, title and interest in, to and under
any and all of the following assets now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Trademark
Collateral”): (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule A under the heading
“Trademark Registrations and Applications”, (b) all rights and privileges
arising under applicable law with respect to such Grantor’s use of any
trademarks, (c) all reissues, continuations, extensions and renewals thereof and
amendments thereto, (d) all income, fees, royalties, damages and payments now
and hereafter due and/or payable with respect to any of the foregoing, including
damages, claims and payments for past, present or future infringements thereof,
(e) all rights corresponding thereto throughout the world and (f) rights to sue
for past, present and future infringements or dilutions thereof or other
injuries thereto.
 
 
Exhibit IV-2
 

 
 
 
 
Notwithstanding anything herein to the contrary, (a) in no event shall the
Trademark Collateral include or the security interest granted under this Section
2 attach to any “intent to use” application for registration of a Trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such intent
to use application under applicable federal law and (b) if, for so long and to
the extent as any such asset constitutes Excluded Property, the security
interest granted under this Section 2 shall not attach to, and the Trademark
Collateral shall not include, such asset, provided, however, that the security
interest granted under this Section 2 shall immediately attach to, and the
Trademark Collateral shall immediately include, any such asset (or portion
thereof) upon such asset (or such portion) ceasing to be Excluded Property.
 
SECTION 3. Security Agreement. The security interest granted pursuant to this
Agreement is granted in conjunction with the security interest granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the Pledge
and Security Agreement, and the Grantors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Pledge and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Agreement is deemed to conflict with the Pledge and
Security Agreement, the provisions of the Pledge and Security Agreement shall
control.
 
SECTION 4. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
OTHER LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
SECTION 5. Counterparts. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.
 
 
 
 
 
Exhibit IV-2
 

 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.
 
[NAME OF GRANTOR]
By:
 
Name:
 
Title:
 

 
 
[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]
 
[Signature Page to Second Lien Trademark Security Agreement]
 
 

 
Accepted and Agreed:
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent,
 
by
 
 
 
Name:
Title:
 
 

 
[Signature Page to Second Lien Trademark Security Agreement]
 
 

 
SCHEDULE A
to
SECOND LIEN TRADEMARK SECURITY AGREEMENT
 
Trademark Registrations and Applications
 
Trademarks
 
Registered Owner
Trademark
Registration No./Application No.
Application Date/Registration Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Trademark Applications
 
Registered Owner
Trademark
Application No.
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

Schedule A-1
 
